Citation Nr: 0201166
Decision Date: 02/05/02	Archive Date: 03/15/02

DOCKET NO. 00-19 600               DATE FEB 05, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

Entitlement to service connection for residuals of an injury to the
cervical spine

REPRESENTATION

Appellant represented by: Mississippi Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from January 1954 to December
1957.

This case comes to the Board of Veterans' Appeals (Board) on appeal
of a February 2000 rating decision of the Jackson, Mississippi,
Regional Office (RO) of the Department of Veterans Affairs (VA).

REMAND

The service medical records show that the veteran sustained several
injuries as the result of a fall from a third deck walkway of the
enlisted barracks in October 1957. He is contending that he injured
his cervical spine in this fall.

In a June 1958 administrative decision, the RO determined that the
injuries sustained in the October 1957 accident were due to the
veteran's willful misconduct.

The Board considers the veteran's statements in his substantive
appeal dated in September 2000 as an attempt to reopen the June
1958 line of duty determination. The Board also finds that this
issue is intertwined with the issue in appellate status and must be
adjudicated by the RO. See Harris v. Derwinski, 1 Vet. App. 180,
183 (1991).

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000 (VCAA), 38 U.S.C.A. 5102, 5103, 5103A, 5107
(West Supp. 2001) and the implementing regulations are fully
complied with and satisfied. 66 Fed. Reg. 45,620 (Aug. 29, 2001)

- 2 -

(to be codified as amended at 38 C.F.R 3.102, 3.156(a), 3.159 and
3.326(a).

2. The RO should adjudicate the issue of whether new and material
evidence has been provided to reopen the claim of whether the
injuries caused by an October 1957 accident were the result of the
veteran's willful misconduct. If the benefit sought is not granted
the appellant should be notified of that denial and of his
appellate rights.

Following any additional action deemed appropriate by the RO, the
case should be returned to the Board. The Board intimates no
opinion as to the ultimate outcome of this case. The veteran need
take no action unless otherwise notified.

The veteran has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2001)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

ROBERT P. REGAN
Member, Board of Veterans' Appeals

- 3 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2001), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2001).

- 4 -



